The refusal of the learned justice of the Municipal Court to sign the warrant of seizure was justified by the prior decision of Faraci v. Maller (154 App. Div. 303). Although that has been since reconsidered, and the doctrine there stated overruled (Cairo v. Baron, 158 App. Div. 591), the justice’s ruling is to be tested by the law as it had been declared when he was called upon to act. The writ of peremptory mandamus, being discretionary, will not now be granted, inasmuch as presumably there will be no occasion therefor, in view of our later decision, rendered pending this appeal. Order affirmed, without costs. Jenks, P. J., Burr, Thomas, Stapleton and Putnam, JJ., concurred.